Citation Nr: 0943989	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to April 
1953 and from April 1957 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a January 2009 decision, the Board affirmed the April 2006 
rating decision that denied an increased rating for the 
Veteran's lumbar spine disability.   The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In August 2009, based on a Joint Motion for Remand (joint 
motion), the Court remanded the claim to the Board for 
compliance with the instructions in the joint motion. 

In a December 2008 brief in support of this claim, the 
Veteran's representative raised a claim for a total 
disability rating based upon individual unemployability 
(TDIU).  That claim is referred to the RO for appropriate 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a VA examination in May 2007.  The 
examination report noted complaints of radiating pain.  
Objective examination revealed absent reflexes in the knees 
and ankle jerks bilaterally and sensation decreased in the 
left S1 dermatome.  The Board referred the matter of 
neurological manifestations to the RO for the RO to address 
them in the first instance.  The Joint Motion found that this 
was error.  The parties noted that a determination regarding 
potential neurological manifestations of the Veteran's back 
disability are part of the Veteran's claim for an increased 
rating for his back disability.  

The current record is insufficient to determine what 
neurological manifestations are caused by the Veteran's 
service-connected lumbar spine disability.  Therefore, an 
examination is necessary to identify the neurological 
manifestations associated with the Veteran's lumbar spine 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination of the lumbar spine.  The 
examination report should include full 
range of motion findings.  The examiner 
should address the DeLuca criteria and 
should indicate whether the veteran has 
additional loss of function due to flare-
ups, fatigability, incoordination, and 
pain on movement.  If the examiner finds 
that there is limitation of motion due to 
flare-ups, fatigability or incoordination, 
the extent of such limitation of motion 
should be stated in degrees.  The examiner 
should address whether the Veteran's 
lumbar spine disability results in 
incapacitating episodes requiring bedrest.  
If there are incapacitating episodes, the 
examiner should indicate the duration of 
any such episodes in terms of weeks per 
year.

2.  The VA examiner should determine 
whether there is neurological impairment 
associated with the Veteran's lumbar spine 
disability.  The examiner should identify 
the specific nerve(s) affected.  For each 
nerve identified, the examiner should 
indicate whether the impairment is best 
described as neuritis, neuralgia or 
paralysis.   Any neuritis, neuralgia or 
paralysis of nerves identified by the 
examiner should be described as mild, 
moderate or severe.  The examiner should 
indicate whether the identified neurologic 
impairment is manifested by symptoms such 
as muscle spasm, loss of reflexes, muscle 
atrophy, sensory disturbances and/or pain.   

3.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



